DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 10/09/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/NEHA PATEL/            Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                            
Claims 1, 3, and 8-12 have been examined in this Application. All other claims are cancelled.   
The information disclosure statement submitted on 10/16/2020 has been considered.


Response to Arguments
Applicant’s arguments, see pages 2-9, with respect to claims rejections under 35 USC §103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.. 
Interpretation of the Claims
The Examiner is providing the following interpretation of the claims in order to clarify the rejections. Claim 1 is interpreted as being directed to provisioning of payment credentials, wherein provisioning of such credentials results in providing the user / user device with data/information that can be used to settle a future transaction. This interpretation is supported by the specification; see at least page 4, lines 9-14. Provisioning is not equivalent to settlement of a transaction because the term provisioning on its own is defined as providing or giving data in a transaction. Settlement of a transaction, on the other hand, requires that the transaction be completely settled between a purchaser and a seller based on transaction data. Thus, the claims are only tied to settlement of a transaction. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 12, the claim recites “responding in the payment support service computer to receiving the cryptogram by approving an e-commerce purchase transaction.”
Claim 1 is directed to provisioning of payment credentials; the claim recites explicitly: 
A method comprising: establishing a communication channel between a mobile device and a remote payment support service computer; bringing a contactless integrated circuit (IC) payment card into proximity with the mobile device; exchanging data communications between the contactless IC payment card and the mobile device; generating a cryptogram in the contactless IC payment card; transmitting the cryptogram from the contactless IC payment card to the mobile device; receiving the cryptogram in the mobile device; transmitting the cryptogram from the mobile device to the remote payment support service computer; and after said transmitting the cryptogram from the mobile device, receiving in the mobile device, from the remote payment support service computer, provisioning of payment credentials, said provisioned payment credentials including a number that identifies a payment account to be accessed using the mobile device.
Emphasis added. 
The specification does not provide support for “receiving the cryptogram by approving an e-commerce purchase transaction.”

Specification recites: “For example, a process similar to that of FIG. 4 could be employed as part of a two-factor security scheme in connection with an e-commerce purchase transaction.  
For example, reference was made above to "in app" transactions initiated from within a merchant's e-commerce application. For such a transaction, the customer's mobile device may be suitably programmed to interact with the merchant's e-commerce server computer to aid in authenticating the customer and confirming that the customer is in possession of a valid payment card. Thus, a card authentication process may be performed as described herein, with the customer's mobile device programed and equipped to interact with the customer's payment card to elicit a cryptogram from the payment card and to pass the cryptogram to the merchant's e- commerce application for forwarding on to the card issuer for validation of the cryptogram. With these security aspects successfully accomplished, the e-commerce transaction may go forward with a high degree of confidence that the customer is in possession of a valid payment card that corresponds to the payment information used for the e-commerce transaction.”
From the above citation, it is clear that the specification discloses that the cryptogram is used to authenticate that “the customer is in possession of a valid payment card that corresponds to the payment information used for the e-commerce transaction.” An actual transaction is not carried out because based on successful authentication of the cryptogram, the mobile device receives “from the remote payment support service computer, provisioning of payment credentials, said provisioned payment credentials including a number that identifies a payment account to be accessed using the mobile device.” Emphasis added.
Based on the above, claim 12 is rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 9, the claims recites “wherein the exchange of data communication between the contactless IC payment card and the mobile device comprises a transaction other than a zero-amount transaction.” 
For explanation, “a transaction other than a zero-amount transaction” means that a transaction is settled in which the amount in the transaction is not zero; i.e. $0.01 or greater. 
Claim 9 depends from claim 1, which is directed to “provisioning of payment credentials…” 
Because claim 1 is directed only to provisioning of payment credentials, an actual transaction does not actually take place. Emphasis added. Therefore, claiming that “the exchange of data communication between the contactless IC payment card and the mobile device comprises a transaction other than a zero-amount transaction” requires that a transaction be 
The limitation to which claim 9 is tied to in claim 1 must be carried out prior to the “provisioning of payment credentials,” therefore, if the payment credentials have not yet been provisioned, performing a transaction “other than a zero-amount transaction” is not possible. Based on the above, one of ordinary skill in the art would not know whether claim 9 is performed prior to the provisioning of the payment credential or after the provisioning of the payment credential; resulting in the claim being indefinite. 
For purposes of examination, any teaching of an exchange of data between an IC card and a mobile device comprising a transaction amount that is greater than zero will be determined as reading on the claim limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2013/0152185 to Singh et al. (“Singh”).
Per claim 1, Singh teaches all of the following limitations:
A method comprising [Abstract and Figure 1]:
establishing a communication channel between a mobile device and a remote payment support service computer (device 34 establishes connection 39 in order to communicate with authentication server 31) [Paragraphs 0010, and 0026 and Figure 2]; 
bringing a contactless integrated circuit (IC) payment card into proximity with the mobile device (security token 32 may comprise an Integrated Circuit Card (ICC) and communicates with mobile device 34 using NFC when the devices are brought proximate one another…such as a few centimeters) [Paragraphs 0003, 0012, 0017, 0020, and 0030 and Figure 1];
exchanging data communications between the contactless IC payment card and the mobile device (data is exchanged between security token 32 and mobile device 34, “When the security token 32 and mobile device 34 commence NFC communications, the mobile wallet application determines… based upon an PAN number of the security token 32, bank identification information, or other information stored on the security token 32 the type of credit card with which it is communicating”) [Paragraphs 0022, 0025, and 0030];
generating a cryptogram in the contactless IC payment card (first authentication data is generated based upon the cryptographic key) [Abstract, Paragraphs 0011-0012 and 0018 and claim 9];
transmitting the cryptogram from the contactless IC payment card to the mobile device (security token 32 sends first authentication data to mobile device 34, wherein the first authentication data is generated based on a cryptographic key and other data) [Paragraphs 0025];
receiving the cryptogram in the mobile device [Paragraphs 0025]; 
transmitting the cryptogram from the mobile device to the remote payment support service computer (mobile device 34 sends the cryptogram to the authentication server 31) [Abstract, Paragraphs 0026] and
after said transmitting the cryptogram from the mobile device, receiving in the mobile device, from the remote payment support service computer, provisioning of payment credentials, said provisioned payment credentials including a number that identifies a payment account to be accessed using the mobile device (server 31 provisions mobile device 34 after server 31 authenticates the data received from the mobile device 34. Second authentication data is provided to the device 34 and stored for use in future transactions. The second authentication data does not include account information) [Abstract, Paragraphs 0021, 0027-0028, and 0033-0035].

Per claim 3, Singh teaches wherein the mobile device is a device selected from the group consisting of: (a) a smartphone; (b) a tablet computer; (c) a personal computer; and (d) a smart watch [Abstract, Paragraph 0020 and Figure 1].
Per claim 8, Singh teaches wherein the exchange of data communications between the contactless IC payment card and the mobile device comprises a zero-amount payment card account transaction (the teachings of Singh follow the EMV standard, which establishes how a device is provisioned and how an authentication transaction is carried out, wherein a test amount is used such that it can be 1 cent ($0.01) or it can have no actual value at all, meaning the transaction amount is $0.00 as taught by Singh) [Paragraphs 0011 and 0032]. 
Per claim 9, Singh teaches wherein the exchange of data communication between the contactless IC payment card and the mobile device comprises a transaction other than a zero-
Per claim 10, Singh teaches wherein the exchange of data communication between the contactless IC payment card and the mobile device is performed in accordance with the NFC communication standard (the NFC communication is carried out based on the devices being proximate one another and operating at 13.56MHz and with a range of several centimeters) [Abstract, Paragraphs 0017].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, as applied in claim 1 above, in view of U.S. Patent Application Publication 2012/0203644 to Phillips (“Phillips”).
Per claim 11, Although Singh teaches the security token generating the payment information based on a PIN and other data, see Singh at least at Paragraphs 0012, 0022 and 0030, 
	Phillips teaches wherein the contactless IC payment card lacks any visible representation of an account indicator (PIN) digitally stored in the contactless IC payment card (smart card stores a PIN in accordance with EMV standards which is not displayed on the card itself) [Paragraphs 0060-0061].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Singh, which teaches having a PIN and other data in the security token device and not displayed on the device itself, to include the teachings of Phollips to explicitly disclose that the PIN is stored in the memory of the smart card, which cannot be present on the card itself (visible to a human) in accordance with EMV standards in motivation of increasing security measures and conforming to the EMV standard requirements. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, as applied in claim 1 above, in view of U.S. Patent Application Publication 2014/0164254 to Dimmick (“Dimmick”).
Per claim 12, Singh teaches responding in the payment support service computer to receiving the cryptogram by approving […] purchase transaction (once the mobile device is provisioned, the mobile device may be used to conduct/settle a transaction with a merchant) [Paragraphs 0021 0035].

	Dimmick teaches carrying out a transaction using a mobile device comprising a digital wallet to conduct an online or e-commerce transaction [Paragraph 0074 and 0154 and Figures 1 and 7].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Singh, which teaches conducting a transaction with a merchant once a mobile device is provisioned to carry out the transaction using a mobile wallet, to include the teachings of Dimmick to explicitly teach that the transaction can be an online or e-commerce transaction in motivation of enhancing user experience by broadening the types of transactions a user can conduct with their mobile device / electronic wallet, which also optimizes revenue generation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685